          Case 1:19-cv-09061-JPO Document 40 Filed 12/04/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 ENERGIZER BRANDS, EEC,

        Plaintiff and Counterclaim Defendant,
                                                     CASE NO. l:19-cv-09061-JPO
                v.

 DURACELL U.S. OPERATIONS, INC.,

        Defendant and Counterclaim Plaintiff.



                      STIPULATION OF VOLUNTARY DISMISSAL

       IT IS HEREBY STIPULATED AND AGREED, by and between the parties through

their respective counsel that, pursuant to Federal Rule of Civil Procedure 41(a)(l )(A)(ii), the

above-captioned action is hereby voluntarily dismissed without prejudice in its entirety as to all

parties and all claims and counterclaims, with each party to bear its own costs.

Dated: December 4, 2020

 KILPATRICK TOWNSEND &
 STOCKTON LLP


 William H. Brewster
 R. Charles Henn Jr.                               Darren W. Johnson
 1 100 Peachtree Street, NE, Suite 2800            Aaron Delaney
 Atlanta, Georgia 30309                            1285 Avenue of the Americas
 Telephone: (404) 815-6500                         New York, New York 10019-6064
 Facsimile: (404) 815-6555                         Tel: (212) 373-3000
 Email: bbrewster@kilpatricktownsend.com           Fax: (212)492-0710
        chenn@kilpatricktownsend.com               Email: agordon@paulweiss.com
                                                           djohnson@paulweiss.com
 Bryan Wolin                                               adelaney@paulweiss.com
 The Grace Building
 1114 Avenue of the Americas, FI. 21               Counsel for Duracell U.S. Operations, Inc.
 New York, New York 10036
